 Case 3:19-cv-01145-MMH-JRK Document 1 Filed 10/07/19 Page 1 of 9 PageID 1



                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

ANDREA BIGELOW, on her own behalf and on
behalf of those similarly situated,

       Plaintiff,

vs.                                                  Case No.:

SYNEOS HEALTH, LLC, a Foreign Limited
Liability Company,

      Defendant.
____________________________________/

                              CLASS ACTION COMPLAINT
                             AND DEMAND FOR JURY TRIAL

       Plaintiff, ANDREA BIGELOW, on her own behalf and on behalf of those similarly

situated (collectively “Plaintiffs”), hereby files her Class Action Complaint against Defendant,

SYNEOS HEALTH, LLC., a Foreign Limited Liability Company (“SH” or “Defendant”) and

alleges as follows:

                        INTRODUCTION AND CLASS DEFINITION

       1.      This is a class action brought pursuant to the Family Medical Leave Act (“FMLA”)

at Section 29 U.S.C. § 2601 et. al.

       2.      Defendant is liable for FMLA interference and/or retaliation based upon its uniform

and common policies and procedures of negatively utilizing and considering protected FMLA

leave and absences by employees, against said employees with regard to career advancement and

pay opportunities.

       3.      The purported class sought to be certified is defined as:

               Any and all employees who worked for Defendant during the relevant limitations
               period who were denied promotions, pay increases, and/or suffered any adverse
 Case 3:19-cv-01145-MMH-JRK Document 1 Filed 10/07/19 Page 2 of 9 PageID 2



               employment action, as a result of her/his/their prior or anticipated use of protected
               FMLA leave during her/his/their employment.

                                JURISDICTION AND VENUE

       4.      This Court has jurisdiction over these claims pursuant to 28 U.S.C. § 1331.

       5.      Venue is proper in the Court because all facts material to all claims set forth herein

occurred in St. Johns County, Florida.

                                            PARTIES

       6.      At all times material to this action, Defendant was a foreign limited liability

company that conducted business in, among others St. Johns County, Florida.

       7.      Plaintiff worked for Defendant in St. Johns County, Florida.

                                 GENERAL ALLEGATIONS

       8.      Defendant holds itself out to the public through its website as follows:

       “Syneos Health is the the only fully integrated biopharmaceutical solutions organization.
       Our company, including a Contract Research Organization (CRO) and Contract
       Commercial Organization (CCO), is purpose-built to accelerate customer performance to
       address modern market realities. Created through the merger of two industry leading
       companies – INC Research and inVentiv Health – we bring together more than 21,000
       clinical and commercial minds with the ability to support customers in more than 110
       countries. Together we share insights, use the latest technologies and apply advanced
       business practices to speed our customers’ delivery of important therapies to patients.”

       9.      Defendant employs in excess of twenty-two thousand (22,000) employees

throughout the world with thousands of FMLA eligible employees working throughout the United

States at any given time.

       10.     Plaintiff has worked for Defendant from July 10, 2017, through current, in the

capacity of a “Clinical Operations Lead.”




                                                 2
 Case 3:19-cv-01145-MMH-JRK Document 1 Filed 10/07/19 Page 3 of 9 PageID 3



        11.      While Plaintiff telecommutes from her home in St. Johns County, Florida, she

reports directly to Defendant’s headquarters in North Carolina, which is considered her home

office for FMLA purposes.

        12.      At all times relevant, Defendant was an employer covered by the FMLA, because

it was engaged in commerce, or in an industry affecting commerce, who employed fifty (50) or

more employees within seventy-five (75) miles of where Plaintiff reported, for each working day

during each of twenty (20) or more calendar workweeks during the relevant period of time.

        13.      At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that she: (a) necessitated FMLA leave for the birth of her child; and (b)

she was employed by Defendant for at least 12 months and worked at least 1,250 hours during the

relevant 12-month period prior to her seeking to exercise her right to FMLA leave.

        14.      Plaintiff utilized FMLA leave for the birth of her child from April 1, 2019, through

May 28, 2019.

        15.      Upon the conclusion of her FMLA leave, Plaintiff returned to work without

consequence at that time, and commenced her job duties and responsibilities without issue.

        16.      However, in August 2019, Plaintiff discovered that Defendant promoted one of her

male peers, who had not recently utilized FMLA, into a position of Senior Clinical Operations

Lead.

        17.      Plaintiff was as qualified, if not more qualified, than this non-FMLA protected male

peer to receive the same promotion, but Plaintiff was never contacted, notified, nor considered for,

the promotion.

        18.      On August 30, 2019, Plaintiff met with Defendant’s management, during which

time she inquired as to why she was not considered and/or notified of the promotion opportunity.



                                                  3
 Case 3:19-cv-01145-MMH-JRK Document 1 Filed 10/07/19 Page 4 of 9 PageID 4



          19.   At this time, and in response to Plaintiff’s inquiry, Defendant’s management

explained that it was Defendant’s company policy that, if employees are/were on FMLA leave in

the year and/or during the time promotions are made available and/or considered, said employee

is not eligible and/or considered for said promotion because of his/her/their use of FMLA leave.

          20.   To that end, Defendant’s management corroborated that Defendant uniformly and

negatively considered its employees’ use of FMLA leave in making promotion decisions, pay

decisions, and/or taking adverse employment actions against with regard to its employees.

          21.   The FMLA strictly prohibits employers from discriminating or retaliating against

an employee for asserting her rights under the Act.

          22.   Further, an employer may not consider an employee's use of FMLA leave as “a

negative factor in employment actions such as hiring, promotions, or disciplinary actions; nor can

FMLA leave be counted under no fault attendance policies.” 29 C.F.R. § 825.220(c) (emphasis

added).

          23.   Defendant’s management’s statements regarding employees’ use of FMLA leave

and the effect same had on said employees’ promotions violates the foregoing FMLA regulation.

          24.   Shocked by what was being said to her and the fact that she was penalized in her

career advancement based on her use of FMLA leave, Plaintiff emailed Defendant’s management

on September 9, 2019, asking for a description of the factors other than her FMLA leave that

were used in excluding her from the opportunity of a promotion.

          25.   On September 13, 2019, Plaintiff met with Defendant’s management once again to

discuss her concerns.




                                                4
 Case 3:19-cv-01145-MMH-JRK Document 1 Filed 10/07/19 Page 5 of 9 PageID 5



       26.     During this conversation, Defendant’s management once again confirmed that it

was Defendant’s company policy that Plaintiff and others could not be considered for a promotion

during a year or during such time as she/he/they “are not working and are/were on [FMLA] leave.”

       27.     Plaintiff objected to this statement and corroboration of Defendant’s illegal

practice, notified Defendant’s management that it was illegal for management to use her FMLA

against her as part of the promotion process within Defendant’s company, and further escalated

the issue to Defendant’s Human Resources department.

       28.     Shockingly, on September 27, 2019, Defendant’s Human Resources Manager

confirmed that it was Defendant’s policy that Plaintiff and others were not eligible for promotion

within the company, if they utilized FMLA in the year the promotion was available, and/or during

the time the promotion was available.

       29.     Plaintiff, and numerous other employees, have been damaged by Defendant’s

illegal FMLA practices in this regard in the form of lost promotions, lost career opportunities and

advancement, and lost pay/wages.

       30.     Based on the foregoing statements from Defendant’s management and Human

Resources, Defendant utilizes the same policies and procedures with regard to penalizing

employees for their FMLA use, companywide.

       31.     As a result of the foregoing, Defendant interfered with Plaintiff’s and putative class

members’ FMLA rights.

       32.     Further, because Defendant acted with intent to interfere with, and otherwise

retaliate against, Plaintiff and putative class members for her/their use of protected FMLA leave,

Defendant’s actions likewise constitute FMLA retaliation.




                                                 5
 Case 3:19-cv-01145-MMH-JRK Document 1 Filed 10/07/19 Page 6 of 9 PageID 6



       33.     Defendant did not have a subjective or objective good faith basis for its actions, and

Plaintiff and the putative class members who likewise were subjected to these illegal practices, are

entitled to liquidated damages.

       34.     Plaintiffs has retained the services of the undersigned attorneys and is obligated to

pay the undersigned a reasonable fee for their services.

                                 CLASS ACTION ALLEGATIONS

       35.     Plaintiff sues under Rule 23(a) and (b) of the Federal Rules of Civil Procedure for

violations of the FMLA, on behalf of herself, and for the defined class of employees above.

       36.     The persons in the Class (“Class Members”) are so numerous based on the sheer

size of Defendant’s workforce, that joinder of all members is impracticable as there are, upon

information and belief, thousands of employees affected by this practice during the relevant

limitations period.

       37.     There are questions of law and fact common to the Class Members, namely:

               (a) Whether the Class Members were employees of Defendant within the United

                      States? and

               (b) Whether Defendant negatively considered an employee’s use of FMLA in

                      taking adverse employment actions such as, among others, decisions involving

                      promotions, pay increases, and career opportunities?

       38.     The named Plaintiff’s claims are typical of the claims of the Class, as Defendant

has uniformly and negatively considered the use of FMLA by its employees during her/his/their

employment.

       39.     The named Plaintiff will fairly and adequately protect the interests of the class.




                                                   6
 Case 3:19-cv-01145-MMH-JRK Document 1 Filed 10/07/19 Page 7 of 9 PageID 7



         40.   Plaintiff has retained counsel competent and experienced in complex class action

employment litigation.

         41.   A class action is superior to other available methods for the fair and efficient

adjudication of this controversy—particularly in the context of FMLA litigation – where the named

Plaintiff and Class members may lack the financial resources to vigorously prosecute a lawsuit in

federal court against a corporate defendant and separate actions would create a risk of inconsistent

or varying adjudications with respect to individual class members and the adjudications with

respect to individual class members would be dispositive of the interests of other members.

         42.   Defendant has acted on grounds that apply generally to the class.

                             COUNT I- FMLA INTERFERENCE

         43.    Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1-41, above.

         44.   At all times relevant hereto, Plaintiff and all putative class members was/were

protected by the FMLA.

         45.   At all times relevant hereto, Plaintiff and all putative class members was/were

protected from interference under the FMLA.

         46.   At all times relevant hereto, Defendant interfered Plaintiff and all putative class

members by negatively considering her/their FMLA use against them with regard to employment

decisions within the company.

         47.   As a result of Defendant’s willful and unlawful acts by interfering with Plaintiff

and all putative class members exercising her/their rights pursuant to the FMLA, Plaintiff and all

putative class members has/have suffered damages and incurred reasonable attorneys’ fees and

costs.



                                                 7
 Case 3:19-cv-01145-MMH-JRK Document 1 Filed 10/07/19 Page 8 of 9 PageID 8



         48.     As a result of Defendant’s willful violation of the FMLA, Plaintiff and all putative

class members is/are entitled to liquidated damages.

                              COUNT II- FMLA RETALIATION

         49.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1-41, above.

         50.    At all times relevant hereto, Plaintiff and all putative class members was/were

protected by the FMLA.

         51.    At all times relevant hereto, Plaintiff and all putative class members was/were

protected from retaliation under the FMLA.

         52.    At all times relevant hereto, Defendant intentionally retaliated against Plaintiff and

all putative class members by negatively considering her/their FMLA use against them with regard

to employment decisions within the company.

         53.    As a result of Defendant’s willful and unlawful acts by retaliating against Plaintiff

and all putative class members exercising her/their rights pursuant to the FMLA, Plaintiff and all

putative class members has/have suffered damages and incurred reasonable attorneys’ fees and

costs.

         54.     As a result of Defendant’s willful violation of the FMLA, Plaintiff and all putative

class members is/are entitled to liquidated damages.

         55.    Defendant acted with the intent to retaliate against Plaintiff and all putative class

members, because Plaintiff and all putative class members exercised her/their right to take

approved leave pursuant to the FMLA.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays that this Court award the following relief:



                                                  8
Case 3:19-cv-01145-MMH-JRK Document 1 Filed 10/07/19 Page 9 of 9 PageID 9



            (a)       Awarding all damages available under the FMLA sustained as the result of

            Defendant’s illegal actions relating to the FMLA;

            (b)       Awarding an equal award of liquidated damages available under the FMLA;

            (c)       Certification that, pursuant to Fed. R. Civ. P. 23 (a) and (b) and the FMLA,

            Plaintiff and all putative class members constitute a single class;

            (d)       Designation of Plaintiff, Andre Bigelow as the Class Representative;

            (e)       Appointment of the undersigned attorneys as Class Counsel;

            (f)       Interest as allowed by law on the amounts owed under the preceding

            paragraphs;

            (g)       The reasonable attorneys’ fees and the costs and disbursements the Plaintiff

            incurred in prosecuting this action, as authorized by the FMLA; and

            (h)       Such other and any other additional relief as the Court deems just and

            proper.

                               DEMAND FOR JURY TRIAL

    Plaintiffs further demand a jury trial on all issues so triable as of right.

            Dated this 7th day of October 2019.

                                            Respectfully submitted

                                            By:/s Noah E. Storch
                                            Noah E. Storch, Esq.
                                            Florida Bar No. 0085476
                                            Richard Celler Legal, P.A.
                                            10368 West State Road 84, Suite 103
                                            Davie, Florida 33324
                                            Telephone: (866) 344-9243
                                            Facsimile: (954) 337-2771
                                            E-mail: noah@floridaovertimelawyer.com
                                            Trial Counsel for Plaintiffs




                                               9
